Citation Nr: 9922938	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-01 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in December 1997.  A statement of the case was 
mailed to the veteran in December 1997.  The veteran's 
substantive appeal was received in February 1998.  


FINDING OF FACT

The veteran's bilateral hearing loss and tinnitus are the 
result of his exposure to acoustic trauma during service.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107.  That is, the Board finds 
that he has presented a plausible claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may be granted for any disease diagnosed after 
discharged, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. 3.303(d).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
in Hensley v. Brown, 5 Vet.App. 155 (1993), indicated that 38 
C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service if 
there is sufficient evidence to demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability.  The Board notes that 
the Court's directives in Hensley are consistent with 38 
C.F.R. § 3.303(d).

A review of the veteran's DD Form 214 shows that the veteran 
served in Battery B, 3rd Battalion , 73rd Artillery unit and 
had service in Vietnam from July 11, 1969 to July 10, 1970.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in April 1998 during which he reported that 
he was in the artillery and when he was in Vietnam he was put 
on an eight inch howitzer, which is the biggest artillery 
piece the Army has.  He testified that they fired day and 
night for nine months and that he was given ear plugs but 
they wore out after 2 months and the Army never replaced 
them. The veteran related that even though he was a welder 
for several years after he served in Vietnam, his post-
service noise exposure did not compare to his in-service 
noise exposure.

A review of the service medical records reflect that the 
veteran was afforded audiological testing at the time of his 
entrance into active duty.  On the authorized audiological 
evaluation in February 1968, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-15
-15
-5
+10
+10
LEFT
0
-5
0
-5
+10

During service, the veteran was afforded another audiological 
exam in September 1970.  The pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
+20
+15
+10
N/A
+25
LEFT
+30
+15
+15
N/A
+30

There was no additional audiological testing during the 
remainder of the veteran's period of service.  In addition, 
the service medical records were negative for any complaints 
by the veteran of hearing loss and/or ringing in the ears 

The veteran underwent a discharge examination in February 
1971.  Although the veteran contends that he was not afforded 
audiological testing at that time, the 



service medical records indicate that he was tested, and 
showed that the pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
+10
+10
+10
N/A
+10
LEFT
+10
+10
+10
N/A
+10

Following service, the medical records show that the veteran 
was afforded an audiological examination in January 1998.  At 
that time, the pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
+10
+15
+10
+35
+60
LEFT
+15
+10
+10
+25
+60

Speech discrimination was 60% bilaterally.  Speech reception 
threshold was 10 on the right side and 12 on the left side.  
Otoscopic examination was clear bilaterally.  The veteran 
reported that he was exposed to acoustic trauma during 
service in the infantry.  He complained of difficulty 
hearing, as well as constant bilateral tinnitus since 
service.  The VA examiner indicated positive history of noise 
exposure in service.  The diagnoses were mild to severe high 
frequency sensorineural hearing loss, bilaterally and 
tinnitus.

In sum, the medical evidence of record does not reflect a 
diagnosis of bilateral hearing loss and/or tinnitus during 
service or for many years thereafter.  At the outset, the 
Board notes that the current audiological evaluation shows 
that the veteran currently has a "hearing loss disability" 
under the applicable VA regulation.  In addition, the 
examination shows that he currently has tinnitus.  The 
examiner noted that the veteran's history was positive for 
noise exposure during service.  

The current VA examination shows that the veteran related to 
the examiner that he was exposed to acoustic trauma during 
service and that the examiner relied upon this report 
regarding the onset of the veteran's tinnitus and bilateral 
hearing loss.  However, the Board notes that the records, in 
particular the DD Form 214 supports the veteran's report of 
noise exposure.  As such, the examiner was not relying upon 
an inaccurate medical history when the examination was 
conducted.  The Board also notes that the veteran had post-
service noise exposure during his employment as a welder, 
however, the fact that the veteran was exposed to noise 
trauma after service does not nullify the fact that he was 
previously exposed to noise trauma while he served in the 
artillery.  Likewise, the examiner did not associate the 
veteran's current ear disabilities to noise trauma occurring 
after service discharge.  

In June 1999, a VA medical expert opinion was sought 
regarding the etiology of the veteran's bilateral hearing 
loss and tinnitus.  The expert medical examiner was asked to 
review all of the evidence of record and determine the 
etiology of the veteran's hearing loss.  Specifically the 
examiner was asked whether it was as likely as not that the 
veteran's current hearing loss and tinnitus were due to noise 
exposure during service.  The examiner determined that the 
veteran's clinical history and a review of the audiometric 
testing supported a finding that the veteran's current 
hearing loss and tinnitus were, in part, related to service.  

The Board notes that although the veteran's discharge 
examination did not show that he had a hearing deficit or 
other ear disability, subsequent post-service diagnosis of 
bilateral hearing loss and tinnitus has been rendered.  In 
addition, the VA medical expert opinion concluded that the 
veteran's hearing loss and tinnitus are, in part, service 
related.  The Board will not differentiate which "part" of 
the veteran's hearing loss and tinnitus are due to service.  
With the resolution of every reasonable doubt in favor of the 
veteran, the Board finds that there is sufficient evidence to 
establish that the veteran's current bilateral hearing loss 
disability and tinnitus were incurred in service.  38 
U.S.C.A. §§ 1110,  5107; 38 C.F.R. §§ 3.303, 3.304, 3.385.


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 


